Case 1:20-cv-03691-TJK Document 1 Filed 12/14/20 Page 1of 9

Asie PR STATES PISTRKT COURT
DISTRicT of CdbY ke Git

Case: 1:20-cv—03691
Assigned To : Unassigned
Assign. Date : 12/14/2020

JEérnre AAD, Description: FOIA/Privacy Act (I-DECK)
Comablpriv
Plactelt Fece Dom 0F IWFOR THTHY
et
Vv a <. $52 ei)

SECULITIES Awd ExCHAWES Pryppltecher hb Hot2el in Forms
LO VAMISS 6H, Preps Flee Sey are bly

 

D 2 fe ade b

PART EF AWD JrAZisPicyy am
Dlanh&l Te bw flaa/ CP liah hh‘) fe dere
ail pa fornny flevf—e usd, Kha xn
Covm plant pwavert a S- Us. Cc ST2G/) YICR/ kia’ Shu
deh (0 POA) a geenst the Unlod

Frecedemol a farme hae , | .
sats Secust bes aud Beck an Lis A7jsdacy C the “J 0 ftad anf

oe FI ‘Coverare re J Ts Dishnee hes purrs hebur beceoy

the prvisiorr of Fea prev: de Thef- 4 Feed qpeney
be sveed to Fhe Dis bre?

jon senes (4 fv? Se

Mag alureys

 

RECEIVED
Mail Roam

 

| Court
Columbi:
Case 1:20-cv-03691-TJK Document 1 Filed 12/14/20 Page 2 of 9

Ct Aran FRR RELIEF

Plam Lit reguetel witvmeha der FOlA WA
letter deted Febreay 24 202°, addveticd fo She
CoV WITES10%, The Conmrvtissssu qc kuno-{ edged Hist gt
hed pecetved fhe reg vest on Moreh F QP,

AE SG IMG hla wember 2O020~00058- Foss, The

Cova mg /£5 pox pe gtsted thet Plenh prvke ferst

party j dea b hee bow she dermes! 7 ¥y 4 copy of 042 re

iderh fies fon. PJeuif prvrted the ftquveried

i, derhttshen vt temet gudf a copy of bs pessprrt,

ya a beter ded Mawel 49 Qwr0, Fin then Tre
Comyycgin has prow ded wo forther resporse, Plain tcf
no &S Melt ordey SSZG4I MB, The bu ben ig ps0 tre

TGLNLG fe Josey hag - do 16 Clasure,

Planhtt$ piece of incarcese 4 does at
prvide pristaert Gleess fo ¢ leu horerg ty pew srs
of Copy mechwies | there tere, Pleratr 5 nelle fo
prev ide Cope of the Colet sg 1g betetdie Airy
aad fhe Din myp1ss7e. He sets both Shy Qt f

AiS Febrvey 24, Adz request bels ws;

"Thies feavest rade undae The Preedem ok lakes L.,
rk and (wu Priveca Act
Case 1:20-cv-03691-TJK Document 1 Filed 12/14/20 Page 3 of 9

May reques# ts based IAW aK ragerg |
invesh gator and thy re suiting civil ea Oreemenk
acho by th Boston Regyotel Ok ok the Commissry
o€ [Vatvel Bh Resources cud Aseph Coverri, jomes
“Tiewaeg Chea Fe ney fry a aud otter pudsudools
| provided dow meats 24d Cibmoay 1% 2A ore [
detosthin te Fru @uessessin, aud (cle prude
eleetwunt doromest fr fu Cajoyiisrrd Ph rreg h
FINRA, pelotd th thet merhr”

‘The doumterts That / reget, pach diag Chat 14 elecbrare
or Papo frm, are blows
I, the pdenh hes yf oll Contvarsscery te & uile
por here ated 14 #he inves hgsha/ ing wong etd fo-

entyumenk cehor.

a Any Cosiment Cee, Befwten ly in div) dealt
Vamed 14 VC spriSe fo few | awl ebtey of

An dew Pati d av Marhn Heels ah repeat &
+e oy der s:qn ed on my feathery or docowsests
provided bp Phe (mmission ,

3. Any palin! jnvethgehag er geied tarsth
respees to fly bess by FINE! or tue @meussron of
He ¢bdio recor ding i mack of Sacuet hey an
DHhe at the pire of peg Pesigne on bow

Maton) Bive Rover in C/ belive) 20ll wad

3
Case 1:20-cv-03691-TJK Document1 Filed 12/14/20 Page 4 of 9

dreansontted bo FiVeA of Phat firm. [a arde &
Clavi ty fhiee requeit / inborn fla Casters £54 phn
thet when | wee task by mg fetwe try shtf
In fla Mees Keg deo! bln et A th ethrs/
Ble mst, 1 hvvegnt The CD w pte fru
avd recor digg w7th me, anol [wes fq Carte
thet thr Qmrsz, ad wo © ktavewledge of
th wor thed | had preeyus fy Stat sf A
fri pe RA,
Of, Any dor mek releld & 1h juweihy ebony ek
the vnclesiyped wrty respet to Th fhe frre)
Blt puter, jrtfodiog mis merrs-ade, 109 2 deny

Vaal yele or cohsebileY tu the EEG mele dig
Compieyicebhudt ttt -FrV RA,

BACK GRoowdD FoR REOOIVERT
By aol, PI gu A het bee, preeferag cecusher
law far 2ab yeast He Wes alsd salt -facgat /

finan ciel accounting, He wes Gifkeof he fre Pheg-
LEOof Mebvrr] Bee Rescusc es e £rael/ febli

Commend tyeded om By over- flu- cotter prorlet,
fo lng Vehret Blues Chrek Fen ciel Ole? Obi
Cos parce Séerctary, thy CEOS pave way Tovey Anag¢.

Aviag a had beer g Verno- d Mae Meyreo, aid Peel Palos
Son of ManC Y Peles; , we a vrroudy of Mite Blve,

o
Case 1:20-cv-03691-TJK Document 1 Filed 12/14/20 Page 5 of 9

By ovo il, fursys hed Cesigned gud agree
jn dividual who bred hear Boxe, aul wage
nome Pleahl con net Cecell at fins timy
had betome C&e aud one of Vhper direetes
thre other ~we d ircetors, LBrevusttra e1d
Mate lvo C PJawere pot ofheen ar Sbarelaldye
They weit “~ vr deperdeat” Th Ce ele ed )ee?: A

—fe an minctes ak ¢ baard inset sebhedutse
fo be. held via Witevence col/, Pleat cet

UP ty confecuce coth Thy prosiderr o thre

A servis va edte esha ch CO vs Feved ae cel/e coold

be recor ded it desi red-
the can foro colf proceeded ot soheduhd,

Othe tha, Plowhh aed the three dwectos
ho other perssss [denhhed Phemecelver on ~hy
Coll, Plea 4H ealeed & off ptrausr plesert Cons es bed
to recordiug Ble +hle cof/, Al] asses |

The two pa cLapenderd Arce iA prrce cled to
remove +t CEO, Phe C&O thes qn necktie OY
resigned as @ ducely. One of thy otra dweha
wa; elced ai du new Ceo, Planhl wes Fesked

fepere aa EK hefleetag the Change 14 Wnenagepueah

fo
aciopied ehoft 15 Myler

The entre meethy
Plemn hit received 44 -entsif Fro fy eal) prordee

al esheng him PMat the recoe ding ok Sy eM woe
reedg, he revpeved $y recor diag. To bes
Ss
Case 1:20-cv-03691-TJK Document1 Filed 12/14/20 Page 6 of 9

Sv isk, the recor ding contd ech otter Pleeupo
hod fe tt the vecar ding aval Plu 0nd ok th
mechag, Ay ew-Fthu nemed Samer ‘Jive
Cohen stwed ¢ fe keing poo fh oot de
difevfor, Apparea ry, Cohen Aed bees score¥ly
f rsleoiag 1, The thre weg Carvtinee, feoling ¢
Jory Ame. The febpect Concemtdt the fehre
stock Bre d phet fie three men wee G Prey fo
pu pete awty Joseph Coreze) Whe hed beer,
barred Arun, Servis od
poble arep ang,
A lecmed, Plo b Ais cussed Fhe. (6 Cord wag,
w th hy re cestle ~ fesig hig ZE° amd Toney
Avaya, and «fh cer poe Coupe The Aree
LGos @ elev oul edesed/ Hick Cohey an Coserte/

seCcatle toulys|lud hitvred Blve Pie atifh resvgned
and Blol hy resiqoehen ta an &-K, [fe world

Wo pat of a beud. Ae wauakd PP repo Tha
Fred,

Plawti@ Kinew tted tt Af poe ely bbd ty
t hoe meat commploust wrt the Byrwyecdzu, I
urjzht he weeks o- fuortas pebre gehea covl L be

felon, He deakd fr pee fhe wifh- t: tee FINRA
Xo M114¢7 its had peeatly eg owed, ohh vet red ay
In Mettral Fleey (04 ae cfock, tHe Seat the

a4 oo Chee ac dye. bar of @

Cp ot th gu dr relor ding fo her ly wdéx.
A
Case 1:20-cv-03691-TJK Document 1 Filed 12/14/20 Page 7 of 9

Plau bh A- olin Seah 2 coped of MK PE Car Vive g
fo the Prue €&06 ond b An aye, He hea
fo thing Prom FINRA ao the LEC fay pore has ¢
gear later utes be yeres svh petued hy 724
Cory 1253; 109 & Bo jte-4 Region df Ofha, PB, Shen,
Pleat Yo hat closed hn a(R ag wot
mong shred, Plank lt aVreaged t Teshty
hy wrdeo con ferenan at Fhe M <¢2ne; Regan ef
Oha, The ste F «homey wes an Chlerlg Weg
named Raypapu®. Plowh ho pemenrtea thot
sername hecoust, ht fe Surunane Ghey, ft
yy dicalet fhe fe diudval joo et Pu yvisbe of
Levi. Plermb& 14 obedienu fo thy grbpoeag, hed
bro egit wrt! big an adds heond Cogy of fly gud

rel ow dings

Derigy Pre depas iho st de conn obv wor “thel
fhe Cova mrs hie believed fret DjomtFl way Ca mag ies
tn ty Nebel Bre Sf ck feud, mre-tly Pecos?
he (wos The Gomi CFO Pleafif den waeiag Y
Shave Hat fee hod yo ku anle dye ol the fad,
Whin he pvr (Pared thy abdixn CD ov prot, hy
Cora issr0s Sb Weer astoursled Df uss eo teh
nol The crpy sed by Qlemhf ko 2oi/ fel
been, puis lard by Fiwed »c the ConsniSs scr

7
Case 1:20-cv-03691-TJK Document1 Filed 12/14/20 Page 8 of 9

Late actordiag fo the Comtmnssua7 Ir hg « hen
fe leeses, Cohen Core =), Buaye aud tht trviu
CEO welt off th, faeget af ciel tatornyres&
acho, Plewh ht ret aching wes Shy ‘sume h neg
gout ‘ ethical yp the mete

Plewhtf believes Phyl wha the Brite
Res sone / olha cl the Conspy7€s7iu rechzbd Prat
Plesn OFF a8 Tanoceat, st wes angry auf
deiidea fo Commer Cé paccitagcha oh hota fo #f
This /9 Wastes aha Sese/ bel ta € Eff co Porcsmpen |
acho be ias broesut hy Martin Hes ley “4
4 Cv) 414 pracdig besa broyh F hy Andie
Bhi , The jotte led & bie qreest aud LwNirt pen
Mmder Fe eof charges, Dlemh hi ConerC hen ef
wnde. opp eel: Ile behecer Tet hs 75 tye0cnd
ob the ceimet aad fuel tis prosecohar lusaq
Vetelvatay ace Vitcer hte,

Plambl secs Phe reguer Ted in ferns ha,

dy shed [ight On he Buavirs spon Mb jeef
naltecseng. Sinee fhe totwwmek acho Ory

Atel Ble 1s long Sime Vesofveed fis
jn Ay nae Oo cert // Not e ffeek sia fpcaag rawidhey ¢ fin,

Bd pt tou] d cerote fo eMogrR ey p74 He Cask FAC LI
He esfes fr «< Fee wave 3 vel.

 

[Soho Head
Ob6Y9GF-7oY

EC/ Meadots

PD fBex F
Meadak A tS ézo
Dobbe [, Ade

Bq}
Case 1:20-cv-03691-TJK Document 1 Filed 12/14/20 Page 9 of 9

/ooot id. “hope

000!

Wu

LeLMSOEeY
"L$
0
2
gf

bEhz Mog7 Od
por) RL

2NSe OEY
prTyany PPT

SAWS Tat
SAGES aunt
Ea

Vv
Q
6
$
FE]
n
